DETAILED ACTION
	Claims 2, 4, 6-13, 17 and 19-24 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 02/08/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 02/08/2022, it is noted that claims 1 and 19 have been amended and no new matter or claims have been added.
Modified Rejections:
The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 6-13, 17 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating organ fibrosis, scar formation and/or tissue aging, does not reasonably provide enablement for inhibiting fibroblast growth.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.
”Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1 & 2) The breadth of the claims and nature of the invention: Instant claim 2 is directed to a method for reducing fibroblast growth including oral administration of a pharmaceutical composition “to thereby inhibit fibroblast growth” (last line).
(3 & 5) The state and level of predictability of the prior art. In the 
The ‘206 publication (US 20050049206) teaches flavonoids and flavonoid containing extracts have pharmaceutical properties which are useful in the medicinal therapy of fibrotic diseases for the treatment or reparation and prevention of fibrotic lesional tissues (abstract).  Figure 8 demonstrates the percent fibrosis present in the vehicle and treated examples (Figure 8) wherein the treatment was with baicalin [0039], and teaches the prevention of rapid growth of fibroblast cells [0091], not full inhibition.  Thus demonstrating regulation of fibroblast growth, however, is not prevented/inhibited.
(4 & 6) The amount of direction provided by the inventor and the existence of working examples: 
The instant specification prevent fibrosis percentage in test groups wherein there is a significant fibrosis difference between the control and the test group (Table 3), however fibrosis or fibroblast growth, is not totally prevented in all organs.  Additionally fibroblast growth is taught as controlled (Table 2) however is not prevented.  
 (7 & 8) The quantity of experimentation and The level of skill in the art.  The level of skill in the art is high. The instant specification does not demonstrate how the claimed composition is capable of being used as claimed (i.e. inhibition of fibroblast growth through oral administration). The state of the art demonstrates that composition such as those claimed (i.e. containing baicalin administered orally) can be used to treat fibrosis or control fibroblast growth, however prevention or inhibition is not taught.  Thus a high level of experimentation would be needed to formulate and use a composition having baicalin that would be functional as claimed. 
Thus with the lack of teachings in the instant specification showing effective use of the claimed composition for inhibition, coupled with the teachings in the art which go against the claimed method, the examiner determines that the instant invention is not enabled for inhibition of fibroblast growth.  The claims are however enabled for reducing fibroblast growth. Evidence in the form of data may be provided to demonstrate that the claimed composition does in fact function as claimed.

	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments and newly added claims.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-13, 17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the limitation “the extract” for each of Scutellaria baicalensis, Cortex Phellodendri, Coptis chinensis and Pericarpium Papaveris, wherein each extract is not previously mentioned in the claim.  Thus “the extract” in each recitation does not have antecedent basis.
	Claim 2:  Claim 2 contains the limitation of the extract of Scutellaria baicalensis and additionally has limitations directed to the content of Scutellaria baicalensis or the extract there of.  The metes and bounds of the instant claim are unclear as the Scutellaria baicalensis is limited to only the extract in the first section of the claim and is later limited to either the Scutellaria baicalensis or the extract.  Thus the metes and bounds of the instant claim are unclear.
Claim 6: Claim 6 recites the limitation "the beta-sitosterol" second line.  There is insufficient antecedent basis for this limitation in the claim.  Instant claim 2 as amended no longer includes beta-sitosterol, and thus there is no antecedent basis for this limitation.
Claims 2 and 19:  Claim 2 is directed Scutellaria baicalensis containing 0.1 to 0.5% of baicalin is 2 to 5% based on the total weight of the composition.  Claim 19 is directed to 0.3% of baicalin…. By weight based on total weight of the composition.  Claim 2 and claim 19 are unclear as to whether the baicalin of claim 19 further limits that of claim 2 as claim 2 is based on weight of baicalin in the Scutellari baicalensis and instant claim 19 falls within the concentration range in instant claim 2 but is based on weight of the total composition.  The metes and bounds of the concentrations ranges in both claim 2 and claim 19 are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6-13, 17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100444844 (previously applied) in view of US 2005/0049206  (previously applied)and Kim (Kim, Ki-Suk, et al, BMC Complementary and Alternative Medicine, 2014, 14:363, previously applied), as evidenced by EmedicineHealth (EmedicineHealth, Beeswax: Uses, side effects, dose, Health Benefits, Precuations and Warnings, accessed 07/1/2021, pgs. 1-5, previously applied), PubChem (PubChem, beta-Sitosterol, accessed 07/1/2021, pgs. 1-72, previously applied) and Definition (Definition, Pheretima, accessed 07/01/2021, pgs. 1-11, previously applied).
Regarding claim 2, the limitation of a method of using a pharmaceutical composition, wherein the composition is suitable for oral administration is met by the ‘844 publication teaching a composition for protecting and promoting cell growth and restoring the physiological structure and the function of the organism mucosa tissue wherein the composition is an oral dosage form (abstract).
The limitation of a homogenous mixture of edible oil, bees wax is met by the ‘844 publication teaching the oral dosage form composition comprises edible wax, sterol and edible oil (abstract) in a homogenous blend (claim 1).  The edible wax is taught to be cera flava (claim 1) which EmedicineHealth teaches is a synonym for beeswax (page 1, first paragraph).  The sterol is taught to be selected from a list including cupreol (page 4, paragraph 11), wherein PubChem evidences cupreol is a synonym for beta-sitosterol (page 1, synonyms). 
The limitation of extract of Scutellaria baicalensis containing 0.1 to 0.5% baicalin is 2 to 5% by weight based on the total weight of the composition, wherein Scutellaria baicalensis is one or more Labiatae plants selected from the group consisting of Scutellaria viscidula bunge, Scutellaria amoena, Scutellaria rehderiana Diels, Scutellaria ikonnikovii Jux, Scutellaria likiangesis and Scutellaria hypericiolia is met by the ‘844 publication teaching the composition comprises 0.3% baicalin (claim 13) comprising an extract of Radix Scutellarae (claim 12) selected from Scutellarea Rehderiana Diels (claim 14).  The Radix Scutellare is taught to be present at 1-50 wt% (page 4, middle of the page).  Thus the Scutellare is taught to be present in an overlapping range with the instant claims.
  The limitation of the pharmaceutical composition further comprises Cortex Phellodendri or the extract of Cortex Phellodendei the content of the extract containing 0.1 to 1% obaculactone is 2 to 5% by weight is met by the ‘844 publication teaching 2% Cortex Phellodendri extract (claim 15) containing 0.5% obaculactone (claim 17) wherein the extract may from Phellodendron amurenseRupr) (page 4, 6th from the bottom paragraph).
The limitation of the pharmaceutical composition further comprises 2 to 5% of Coptis chinensis or extract thereof containing 0.1 to 1% berberine is met by the ‘844 publication teaching coptis chinenese franch at 1-50% by weight wherein the composition include berberine at 0.001-2 wt% (page 4, 4th from bottom, page 5, first paragraph).
The limitation of 2 to 10% of Pericarpium Papaveris or the extract of Pericarpium Papaveris containing 0.1 to 1% of narcotoline, and 2 to 10% of earthworm or earthworm extract containing amino acid is met by the ‘844 publication teaching 2% weight Pericarpium Papaveris and the 2% weight Pheretima of the sterol of 7% weight Cera Flava, 1% weight and 2% weight is homogenized (claim 36), wherein pheretima is evidenced to be earth worm (Definitions, first paragraph),  characterized in that: said composition is calculated by composition total weight, comprises 7% Cera Flava, 1% sterol, 0.5% obakulactone, 0.3% baicalin and 0.5 weight % berberine (claim 17).
The limitation of wherein the beeswax in the composition forms microcrystals, the content of the beeswax is 0.5 to 50% is met by the ‘844 publication teaching cera flava forms microcrystals in said composition (claim 1) present at 7% (claim 17).
Regarding claims 4 and 23, the limitation of wherein the organ is an organ from a mammal is met by the ‘844 publication teaching the mammal is particularly human (page 3, paragraph 9).
Regarding claims 6, the limitation of wherein the beta-sitosterol is 1-10% by weight is met by the ‘844 publication teaching 1-10 wt% of cupreol (claim 1-3).
Regarding claim 7-9, the limitation of wherein the content of beeswax in the pharmaceutical composition is 3-30%, 5-20%, 6-10% by weight is met by the ‘844 publication teaching cera flava forms microcrystals in said composition (claim 1) present at 7% (claim 17).
Regarding claim 10, the limitation of wherein the edible oil is selected from corn, wheat germ, soybean, rice bran oil, rapeseed oil, sesame oil or fish oil is met by the ‘844 publication teaching edible oils include wheat germ oil, fish oil and oleum sesame oil (claim 7).
Regarding claim 11, the limitation of wherein the pharmaceutical composition further comprises propolis and the content thereof is 0.1 to 30% is met by the ‘844 publication teaching the composition further comprises propolis in the composition at 0.1 to 30 wt% (claim 8).
Regarding claim 12, the limitation of wherein the pharmaceutical composition comprises water and the content thereof is less than or equal to 1% by weight is met by the ‘844 publication teaching water preset at 1% or less by weight (claim 9).
Regarding claim 13, the limitation of the dosage form of the oral pharmaceutical composition is selected form the group consisting of a tablet, pill, capsule, emulsion, gel syrup and suspension is met by the ‘844 publication teaching the dosage form selected from tablet, pill, capsule, emulsion, geltine, syrup or suspension (claim 10).
Regarding claim 17, the limitation of the extract of Scutellaria baicalensis, Cortex Phellodendri extract and Coptis chinensis is obtained in sesame oil is met by the ‘844 publication teaching extraction in edible oil preferably sesame (page 4, bottom half).
Regarding claim 19, the limitation of 7% beeswax, 1% sterol, 0.5% obaculactone, 0.3% baicalin and 0.5% berberine is met by the ‘844 publication teaching said composition is calculated by composition total weight, comprises 7% Cera Flava (beeswax), 1% sterol, 0.5% obakulactone, 0.3% baicalin and 0.5 weight % berberine (claim 17).
Regarding claim 20, the limitation of the beeswax has microcrystals with a length of 0.1 to 100 microns is met by the ‘844 publication teaching 0.1 to 100 microcrystals of cera flava (beeswax) (claims 19-21).
Regarding claim 21, characterized in that at least two microcrystals of the beeswax in the pharmaceutical composition are polymerized into a microcrystal complex is met by the ‘844 publication teaching at least two microcrystals aggregate into the crystallite complex (claim 20).
Regarding claim 22, the limitation of characterized in that the microcrystals of the beeswax are sufficiently uniformly dispersed in the edible oil is met by the ‘844 publication teaching the cera flava (beeswax) microcrystals is dispersed in the edible oil fully (claim 21).

The ‘844 publication does not specifically teach a method for inhibiting fibroblast growth (claim 2) wherein reducing fibrotic growth treats organ fibrosis, scar formation or tissue aging (claim 24).
The ‘206 publication teaches flavonoids and flavonoid extracts that have pharmaceutical properties which are useful for medicinal therapy of fibrotic diseases for the treatment or reparation and prevention of fibrotic lesional tissues.  The extracted are taught to be botanicals including Scutellara baicalensis (abstract).  Lesions are taught to include lungs ([0003], [0062]) wherein administration is to a mammal [0009].  The “anti-fibrotic” activity discovered by the present inventor and used herein refers to the ability of an active compound to prevent an excessive pathological accumulation of collagenous scar or connective tissue in various body structures and organs (usually trigged by injury, allergy, and infection or by some inherited genetic aberration [0084], reading on claim 24.  The synthesis of various collagens found in scar or fibrotic structures takes place in fibroblast cells, which then extrude collagen into the surrounding matrix.  During the wound repair process there are rapid proliferation and increase in the number of fibroblast at the site and a sharp rise in the synthesis and extrusion of collagen.  If these two phenomena are not prevented pathologic and progressive accumulation of collagen would cause polymerization and fibrotic disease [0091], wherein the antifibrotic activity is the ability to prevent excessive pathologic accumulation of collagenous scar or connective tissue [0084].  The novel pulmonary anti-fibrotic activity of baicalin and baicalin have been observed and demonstrated in animal experiments through oral administration ([0109], [0111]).
Kim teaches beta-sitosterol has anti-fibrotic effect.  Oral administration of beta sitosterol successfully alleviated the DMN induced mouse liver damage and prevented collagen accumulation (abstract).  Hepatic fibrosis is characterized by scarring due to chronic inflammation from liver diseases in which various cell types are activated and turned into myofibroblast cells (page 7, first column, first paragraph).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the oral composition taught by the ‘844 publication to treat organ fibrosis through the inhibition of fibroblast cells as the ‘206 publication teaches that it was known to use baicalin to treat fibrosis through oral administration wherein a method of treating fibrosis is through preventing excessive fibroblast cell growth and Kim teaches the use of beta-sitosterol for its anti-fibrotic effect through oral administration to prevent collagen accumulations which occurs due to the activation of myofibroblast cells and the ‘844 publication teaches the oral composition to comprise baicalin and beta-sitosterol.  It would have been prima facie obvious to one of ordinary skill in the art to use a known oral composition taught by the ‘844 publication which contains baicalin  and beta-sitosterol as the active agent to treat fibrosis as the ‘206 publication demonstrates that the active agent baicalin administered orally is known to treat lung fibrosis though inhibition of fibroblast overgrowth and Kim teaches compositions containing beta-sitosterol to be used to treat excessive myofibroblast activation, thus the use of the ‘844 publication to treat fibrosis would have yielded predicable results to one of ordinary skill in the art at the time of the invention.  
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	112(a) Enablement:
	Applicant argues they have amended claim 2 to recite “reducing fibroblast growth”.  In view of this amendment the rejection should be withdrawn.
	In response, Applicant has amended instant claim 2 to recite reducing fibroblast growth in the preamble of the claim, which does have support in the instant specification.  Claim 2, however, still contains limitations directed to “thereby inhibit fibroblast growth” in the last line of the claim.  Therefore, the Enablement rejection is maintained.
	112 (b):
	Applicant states the 0.1 to 0.5% of baicalin has been deleted, thus the rejection is overcome.  Applicant states the 0.1 to 0.5% is the content of baicalin in the extract and the “2 to 5%” is the content of Scutellaria baicalensis or extract thereof in the pharmaceutical composition.
	In response, the instant claims still include “Scutellaria baicalensis containing 0.1 to 5% of baicalin is 2 to 5%”.  Applicant is referred to the newly applied 112 (b) rejection above regarding this limitation in instant claim 2 and 19.
	103:
	Applicant argues the ‘844 publication and especially Examples 6 and 7 teach the effect of the composition on mucosal cells.  This does not teach any effect on fibroblasts, which are totally different from mucosal cells.  A person of skill in the art would have no expectation of success that a composition effective for mucosal cells would have any effect on fibroblasts.
In response, the ‘844 publication teaches an oral composition which comprises baicalin and beta sitosterol.  The ‘206 publication teaches the increased fibroblast growth leading to excessive collagen and the formation of scar tissues, wherein oral composition containing baicalin are used to prevent such problems ([0084], [0090]-[0093], [0109]).  Kim teaches beta-sitosterol has anti-fibrotic effect.  Oral administration of beta sitosterol successfully alleviated the DMN induced mouse liver damage and prevented collagen accumulation (abstract).  Hepatic fibrosis is characterized by scarring due to chronic inflammation from liver diseases in which various cell types are activated and turned into myofibroblast cells (page 7, first column, first paragraph).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the oral composition taught by the ‘844 publication to treat organ fibrosis through the inhibition of fibroblast cells as the ‘206 publication teaches that it was known to use baicalin to treat fibrosis through oral administration wherein a method of treating fibrosis is through preventing excessive fibroblast cell growth and Kim teaches the use of beta-sitosterol for its anti-fibrotic effect through oral administration to prevent collagen accumulations which occurs due to the activation of myofibroblast cells and the ‘844 publication teaches the oral composition to comprise baicalin and beta-sitosterol.  
Applicant argues the ‘206 publication (Gong) does not disclose that the flavonoids can be used to regulate (inhibit) fibroblast growth.  The ‘206 publication states that the anti-fibrotic activity described is different from fibrinolytic or anti-fibrin activity.  The anti-fibrotic activity discovered by the present inventor and as used herein refers to the ability of an active compound to prevent excessive pathological accumulation of collagenous scar tissue and cause the non-surgical removal or biological dissolution of an existing excessive and pathological accumulation of fibrotic collagenous tissue.  It has a different mechanism of action from the present invention.  A person of skill in the art would have no expectation of success of using Scutellaria baicalensis to reduce fibroblasts.
	In response, the ‘206 publication teaches the increased fibroblast growth leading to excessive collagen and the formation of scar tissues, wherein oral composition containing baicalin are used to prevent such problems ([0084], [0090]-[0093], [0109]), wherein the instant claims are directed to inhibition of fibroblast growth.
Applicant argues the ‘206 publication discloses a method of preparation containing baicalin from Scultellaria baicalensis Leogoi.  This is an aqueous extract containing 74% baicalin.  The present invention contains 0.1 to 0.5% baicalin.  A person of ordinary skill in the art would have no reasonable expectation of success in using an extract containing such low amount of baicalin would even work.
	In response, the ‘844 publication contains embodiments wherein the composition comprises 0.3% baicalin (claim 13) comprising an extract of Radix Scutellarae (claim 12) selected from Scutellarea Rehderiana Diels (claim 14), thus teaching the claimed concentration.
	Applicant argues Kim does not supply the deficiencies.  Kim teaches beta sitosterol down regulates the mRNA and protein expression levels of collagen-1 and alpha-SMA in activated human heptatic stellate cells and prevents collagen accumulation.  It demonstrates beta-sitosterol is a potential therapeutic agent for heptafibrosis however does not teach reduction in fibroblasts.  Beta-sitosterol is taught as extracted from Artemisia capillaris, which is totally different from the present invention.
In response, Kim teaches beta-sitosterol has anti-fibrotic effect.  Oral administration of beta sitosterol successfully alleviated the DMN induced mouse liver damage and prevented collagen accumulation (abstract).  Hepatic fibrosis is characterized by scarring due to chronic inflammation from liver diseases in which various cell types are activated and turned into myofibroblast cells (page 7, first column, first paragraph). Kim teaches compositions containing beta-sitosterol to be used to treat excessive myofibroblast activation, thus the use of the ‘844 publication to treat fibrosis would have yielded predicable results to one of ordinary skill in the art at the time of the invention.  
Applicant argues the present invention is a traditional Chinese medicine compound prescription which is obtained by extracting Scutellaria baicalensis, Cortex Phellodendri, Coptis chinensis, Pericarpium Papaveris and earthworm in oil in a specific ratio.  There are many ingredients involved.  Its final effects are a result of interaction of different ingredients.  The result is not a simple addition of different ingredients known in the art and is very complex and unpredictable.
	In response, it appears Applicant is arguing unexpected results, however has not provided data to support such an allegation.  The ‘844 publication teaches the composition was well known before the filing date of the claimed invention, wherein the ‘844 publication teaches each ingredient in the claimed concentration range and additionally teaches oral administration of such a compound.  The ‘206 publication and Kim provide an expectation of success that such a composition would also be able to be used to inhibit fibroblast growth, as components in the ‘844 publication composition are known to be administered orally to prevent such overgrowth of fibroblast cells, thus rending the claimed invention obvious.
Applicant argues Examples 1 and 8 of the present invention.  The beta-sitosterol, baicalin and the like are merely the active ingredients among others in the extract above.  Thus, even though the cited art has disclosed anti-fibrosis activity of individual beta-sitosterol and baicalin, it does not teach or suggest the fibroblast activity of the extract resulted from the extraction of Scutellaria baicalensis, Cortex Phellodendri, Coptis chinensis, Pericarpium Papaveris, earthworm by edible oil.
	In response, the ‘844 publication teaches the composition was well known before the filing date of the claimed invention, wherein the ‘844 publication teaches each ingredient in the claimed concentration range and additionally teaches oral administration of such a compound.  The ‘206 publication and Kim provide an expectation of success that such a composition would also be able to be used to inhibit fibroblast growth, as components in the ‘844 publication composition are known to be administered orally to prevent such overgrowth of fibroblast cells, thus rending the claimed invention obvious.  The examples pointed to the instant specification demonstrate the that instant claims demonstrate reduction in fibroblast growth, however they do not present unexpected results.  The claims are not compared to the closet prior art or provide comparison data to demonstrate unexpected results over the prior art teachings.  

Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613